Title: To Thomas Jefferson from William Macarty, 17 March 1786
From: Macarty, William
To: Jefferson, Thomas



Sir
L’orient 17h. March 1786

Finding some difficulty in entering Some oil which I have recieved by the Ship Leda from Boston I take the Liberty to request you to favor me with a copy of the ministers Letter on that Subject for my government.
My friends not being acquainted with the formalitys requir’d  by that Letter, could not accompany the Shipment with the necessary papers. If not attended with too much trouble, I would beg leave to request you to obtain a permission for me to introduce into the Kingdom Two Hundred Barrils of Fish oil Recieved by the Ship Leda from Boston; on paying the duty of 7₶ 10s. and the 10/ ⅌ Livres on a Hhd. weighing 520 ℔ agreable to that Letter.
I am with great Respect Sir Your most obedt. Servt.,

Wm. Macarty

